—Judgment unanimously affirmed. Memorandum: Defendant failed to move to withdraw his plea of guilty or vacate the judgment of conviction on the ground that his plea was not voluntarily, knowingly, and intelligently entered and thus failed to preserve his present contention for our review (see, People v Harrell, 278 AD2d 852; People v Tufino, 277 AD2d 986). In any event, we conclude that the plea was voluntarily, knowingly, and intelligently entered (see, People v McDowell, 242 AD2d 860, lv denied 91 NY2d 876, 1010). The further contention of defendant that he was deprived of effective assistance of counsel based on defense counsel’s failure to review possible defenses for trial concerns matters outside the record and is therefore properly addressed in a CPL 440.10 motion (see, People v Snitzel, 270 AD2d 836, lv denied 95 NY2d 804). (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Burns and Gorski, JJ.